Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-13-00568-CV

                                     Walter ARNETT,
                                        Appellant

                                             v.

           TEXAS WORKFORCE COMMISSION and Sears, Roebuck & Co.,
                             Appellees

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011-CI-12680
                       Honorable Michael E. Mery, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, the joint motion to dismiss is
GRANTED and this appeal is DISMISSED.

      We ORDER all costs assessed against the party who incurred them.

      SIGNED October 23, 2013.


                                              _________________________________
                                              Marialyn Barnard, Justice